OPINION ON PETITIONER’S MOTION FOR REHEARING
MORRISON, Judge.
We have concluded that the majority was in error in our original opinion and that the following sentence found in the opinion of the Supreme Court of the United States in Burgett v. Texas, supra, is determinative of this application for relief. It is as follows:
“To permit a conviction obtained in violation of Gideon v. Wainwright to be used against a person either to support guilt or enhance punishment for another offense * * * is to erode the principle of that case.”
It would appear that the Court is saying, as applied to this case, that because the void conviction was at the one-stage Hale County trial introduced to the jury prior to their determination of petitioner’s guilt or innocence, it is impossible to tell whether or not they were influenced by such void prior conviction in finding petitioner guilty of the primary offense. The conclusion that the void conviction was used against petitioner in his Hale County trial within the meaning of Burgett is inescapable.
The motion for rehearing is granted, the prior order denying relief is set aside and the petitioner is entitled to be discharged from the Department of Corrections for delivery to the Sheriff of Hale County, there to stand trial on that portion of the indictment which alleges the primary offense and that portion thereof which alleges the prior Lubbock County conviction.
It is so ordered.
DOUGLAS, J., not participating.